Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Amendments to the Drawings filed 03 November 2021 are accepted and entered. 

Specification
	Amendments to the Specification filed 03 November 2021 are accepted and entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Sedlar on 03 February 2022.

The application has been amended as follows: 
IN THE CLAIMS 

1. (Currently amended) An engine starting system, comprising: 
an engine system including an engine; 
a starter coupled to the engine and configured to rotate the engine; 
an air source including a compressor configured to deliver compressed air; 
a conduit system coupled between the compressor and the starter, wherein the conduit system is configured to communicate  and to other compressed air loads; 
between the compressor and the starter, and configured to control communication ofthe other compressed air loads; 
a starter air valve disposed in the conduit system between the load control valve and the starter, and configured to control communication of 
at least one controller coupled with the engine 

when is received from the engine system, 
if the bowed rotor mitigation start mode is initiated, operate one of the load control valve and the starter air valve to move to a predetermined static position that was previously stored for access by the at least one controller for bowed rotor mitigation, and operate, by modulating via an actuator during the bowed rotor mitigation, the other of the load control valve or the starter air valve to achieve a target speed of the engine,
wherein,  of the starter air valve for the bowed rotor mitigation corresponds to a open position that is also used during normal start of the engine without bowed rotor mitigation, and the predetermined static position  is a bowed rotor mitigation open position thata normal start open position used during normal start of the engine without bowed rotor mitigation and a  used to supply compressed air to the compressed air loads


2. (Currently amended) The system of claim 1, wherein the load control valve is disposed in a section of the conduit system extending between the air source and the other compressed air loads, bypassing a part of the air source, and effecting a flow reduction through the section, wherein the at least one controller is configured to  be initially closed during the bowed rotor mitigation start mode to avoid 
3. (Currently amended) The system of claim 2 [[1]], wherein the conduit system includes a first branch extending between the section and the starter air valve, wherein the starter air valve is disposed in the first branch, and comprising an engine bleed valve disposed in a second branch of the conduit system, the second branch extending between the section and the engine, the engine bleed valve controlling communication through the second branch between the section and be closed during the bowed rotor mitigation start mode.  
4. (Currently amended) The system of claim 1, wherein the at least one controller is configured to operate the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode and to modulate  of the load control valve is selected to produce a torque in the starter to produce a bowed rotor mitigation speed in the engine.  
6. (Currently amended) The system of claim 1, comprising an engine bleed valve configured to control communication 
a surge control valve configured to divert compressed air passing 
wherein, upon initiation of  of the load control valve, set the surge control valve to a second static position, set the engine bleed valve to a third static position, and modulate the starter air valve, 
the 
7. (Currently amended) The system of claim 1, comprising a surge control valve disposed in the conduit system and configured to divert , bypassing a part of the air source, wherein the at least one controller is configured to: 
operate the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode; 
operate the surge control valve to avoid surge conditions in the air source; and 
modulate 
8. (Currently amended) The system of claim 1, comprising: 
a surge control valve disposed in the conduit system and configured to divert , compressed air downstream of the surge control valve passing out of the conduit system; and 
an engine bleed valve disposed in the conduit system to control communication between the conduit system and 
wherein the at least one controller is configured to: 
set the surge control valve to closed during the bowed rotor mitigation start mode; 
set the engine bleed valve to closed during the bowed rotor mitigation start mode; 
set the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode
modulate 
9. (Original) The system of claim 8, wherein the predetermined static position of the load control valve is configured to effect a rotation of the engine at a speed that is less than a normal start speed of the engine.  
the bowed rotor mitigation the 
11. (Currently amended) The system of claim 1, wherein the air source comprises an auxiliary power unit of an aircraft and the system further comprises:
a compressor in the engine; 
a section of the conduit system that extends from the auxiliary power unit to the other compressed air loads; 
a first branch of the conduit system that extends from the section to the starter 
a second branch of the conduit system that extends from the section to the compressor of the engine and includes an 
wherein the starter air valve is configured to control flow through the first branch and wherein the engine bleed valve is configured to control flow through the second branch, including from the compressor to the conduit system, wherein the controller is configured to set the engine bleed valve to a predetermined position retrieved from a memory during the bowed rotor mitigation start mode.  
12. (Currently amended) A method for starting an engine in an engine system, the method comprising: 
coupling a starter of the 
configuring a compressor of an air source to deliver compressed air; 
coupling a conduit system between the compressor and the starter, so that the conduit system is configured to communicate  and to other compressed air loads; 
 between the compressor and the starter to control the communication of the other compressed air loads; 

positioning a starter air valve in the conduit system between the load control valve and the starter to control the communication of 
receiving, by at least one controller coupled with the engine system and with the air source, a start signal from the engine system; 

in response to receiving the start signal, initiating, by the at least one controller, , which includes, [[;]] 
operating, by the at least one controller, one of the load control valve and the starter air valve to move to a predetermined static position that was previously stored for access by the at least one controller for bowed rotor mitigation, during the bowed rotor mitigation, the other of the load control valve and the starter air valve, by the at least one controller, to achieve a target speed of the engine, 
wherein the predetermined static position of the starter air valve for the bowed rotor mitigation corresponds to a start engine open position that is also used during a normal start of the engine, and the predetermined static position of the load control valve is a bowed rotor mitigation open position that differs from a normal start open position used during the normal start of the engine and a full open position used to supply compressed air to the other compressed air loads.  
13. (Currently Amended) The method of claim 12, comprising: 
positioning, a surge control valve in the conduit system to divert , bypassing a part of the air source; and 
setting, be closed during the bowed rotor mitigation start mode.  

positioning an engine bleed valve in the conduit system to control communication between the conduit system and 
settingbe closed during the bowed rotor mitigation start mode.  
15. (Currently Amended) The method of claim 12, comprising: 
7operating, by the at least one controller, the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode; and 
modulating
17. (Currently Amended) The method of claim 12, comprising delivering, by the compressor,
18. (Currently Amended) The method of claim 12, comprising: 
operating, by the at least one controller, the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode; 
positioning a surge control valve in the conduit system to selectively divert , bypassing a part of the air source; 
operating, by the at least one controller, the surge control valve to avoid surge conditions in the air source; and 
modulating
19. (Currently Amended) The method of claim 12, comprising: 
positioning a surge control valve in the conduit system to divert a portion of the compressed air out of the conduit system bypassing a part of the air source; 
positioning an engine bleed valve in the conduit system to control communication between the conduit system and 

8setting, by the at least one controller, the surge control valve to be closed during the bowed rotor mitigation start mode; 
setting, by the at least one controller, the engine bleed valve to be closed during the bowed rotor mitigation start mode; 

setting, by the at least one controller, the load control valve to the predetermined static position of the load control valve during the bowed rotor mitigation start mode; and 
modulating
20. (Currently amended) An engine starting system, comprising: 
a main engine system having an engine; 
a starter coupled to the engine and configured to rotate the engine; 
an auxiliary power unit that includes a compressor; 
a conduit system coupled between the compressor and the starter, the conduit system configured to communicate compressed air 
a load control valve disposed in the section of the conduit system and configured to control the communication of :
the other compressed air loads through the section, 
to the engine through the second branch, and 
to the starter through the first branch; 
to bypass flow away from the load control valve; 
a starter air valve disposed in the first branch of the conduit system and configured to control the communication of 
at least one controller coupled with the main engine system and with the auxiliary power unit
9receive a start signal from the main engine system; 

determine, based on an internal engine temperature, ambient temperature, and a time since shutdown of the engine, whether to initiate a bowed rotor mitigation start mode of the engine where cold motoring of the engine precedes starting of the engine; 
if the bowed rotor mitigation start mode of the engine is initiated, 
operate that was previously stored for access by the at least one controller, the predetermined open position comprising a static open position of the load control valve maintained for the  that is different from a normal start open position used during normal start of the engine and a full open position used to supply compressed air to the compressed air loads; 
operate the surge control valve to maintain consistent operation of the auxiliary power unit during the bowed rotor mitigation start mode, including initially auxiliary power unit 
modulate during the bowed rotor mitigation to achieve a target speed of the engine for cold motoring

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1 and 12, the prior art of record does not teach in combination with the other limitations of the independent claim: for bowed rotor mitigation start mode, “operat[ing]…one of the load control valve and the starter air valve to a predetermined static position that was previously stored for access by the at least one controller…[and] modulat[ing]…the other of the load control valve and the starter air valve…to achieve a target speed of the engine…[where] the predetermined static position of the starter air valve…corresponds to a start engine open position…and the predetermined static position of the load control valve is a bowed rotor mitigation open position that differs from a normal start open position…and a full open position”.
The prior art of record does not teach, or render obvious, a system with a controller configured to carry out the claimed bowed rotor mitigation start mode, where at least one of the two valves is modulating for speed and the other is operated to a static (at least partially) open position that was previously stored for access by the controller, and which is different from another open position (used during normal start and/or supplying other loads). Although the prior art of record teaches controlling two or more variable position valves (having more than just an open position and a closed position) for adjusting air communication between an air source and a turbine starter, the prior art of record does not teach the adjustment of at least one valve being a predetermined static position that was previously stored for access by the controller. Additionally, the control process requires different control of two valves in series in the air line, and the position being one of at least two different open positions; thus general teachings of a predetermined position for a single valve in an air line and/or control of an on/off valve with another valve in series are not applicable and do not provide sufficient motivation/teaching for combination, and are thus not considered to render the claimed invention obvious. 
Regarding claim 20, the prior art of record does not teach in combination with the other limitations of the independent claim: for bowed rotor mitigation start mode, “operat[ing] the load control valve to move to a predetermined open position that was previously stored for access by the at least one controller…[and which is] a static open position…that is different from a normal start open position…and a full open position…[and] modulat[ing] the starter air valve during the bowed rotor mitigation to achieve a target speed.”
The prior art of record does not teach, or render obvious, a system with a controller configured to carry out the claimed bowed rotor mitigation start mode, where one of the two valves is modulating for speed and the other is operated to a static (at least partially) open position that was previously stored for access by the controller, and which is different from another open position (used during normal start and/or supplying other loads). Although the prior art of record teaches controlling two or more variable position valves (having more than just an open position and a closed position) for adjusting air communication between an air source and a turbine starter, the prior art of record does not teach the adjustment of at least one valve being a predetermined static position that was previously stored for access by the controller. Additionally, the control process requires different control of two valves in series in the air line, and the position being one of at least three different open positions; thus general teachings of a predetermined position for a single valve in an air line and/or control of an on/off valve with another valve in series are not applicable and do not provide sufficient motivation/teaching for combination, and are thus not considered to render the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741